DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 5/2/2022. All changes made to the claims have been entered. Accordingly, Claims 1-6, 8-23, 25-34 are currently pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 and 34 recites the limitation “wherein zero-padding bits are added to the HARQ acknowledgement feedback when a number of bits in the second block of M groups of bits is less than a number of bits allocated for the HARQ acknowledgement feedback in the second block of M group of bits”. However such limitations do not seem to be disclosed in the Specification or Drawings. Applicant indicates that [0122] and Figure 5 (remarks page 15) to disclose such subject matter. However [0122] and Figure 5 discloses “If a number of bits Nue+Y*N(HARQ) is less than X, then any remaining bits 540 are zero padded bits to fill out the total number of bits in the codebook to be equal to X” and that the codebook has a length of X bits. Examiner suggest clarifying such subject matter and/or specifically pointing out such subject matter in the Specification.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 8, 9, 16, 17, 19, 20, 22, 23, 25, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762), in view of Nam et al. (US 2017/0208568).
Regarding claim 1, 16, 17, 32, Jeon discloses a method (systems, apparatuses, and methods are described for wireless communications…The downlink control information comprises a HARQ feedback and hardware elements of a base station and wireless device, [0004] and [0152] and figure 4) comprising:
	transmitting hybrid automatic repeat request (HARQ) acknowledgement feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs)(A DCI (e.g., group common DCI) comprise a plurality of HARQ feedbacks for a plurality of wireless devices and a size of group-common DCI depend on at least statistics of a number of wireless devices transmitting at least one TB during one or more TTIs among wireless devices configured with a same RNTI  and group common DCIs may comprise one or more wireless device identifiers, and a union of one or more wireless devices identifiers may correspond to one or more wireless devices that transmit at least one TB via GF radio resources and wait for at least one HARQ feedback, [0262] and [0273]-[0274] and [0226] and [0258] and [0281] and figure 16-figure 21), the DCI format comprising a codebook of a semi-statically configured size (the base station determine the one of the plurality of a DCI formats/sizes based on one or more criteria and the size of the index-based group-common DCI may be semi-statically updated, [0264] and [0267]-[0278] and [0272]-[0273] and [0280]);
	wherein transmitting the HARQ acknowledgement feedback in the group common DCI format comprises transmitting:
	M groups of bits, where M is equal to the number of UEs dynamically selected to receive HARQ acknowledgement feedback (a union of one or more wireless devices identifiers may correspond to one or more wireless devices that transmit at least one TB via GF radio resources and wait for at least one HARQ feedback and transmit HARQ feedbacks to K wireless devices, wherein each wireless device may have M HARQ processes, [0274] and [0271] and [0273] and figure 18C), each group of bits defining a bitmap of HARQ feedback associated with a respective UE identified (wireless devices identifiers, [0274] and [0270]-[0271] and figure 18c) to receive HARQ acknowledgement feedback, each bit in a respective group corresponding to HARQ acknowledgement feedback for a particular HARQ process (HARQ processes bitmap and a bitmap for the HARQ processes of a wireless device may be used and a value of the bitmap may be associated with a HARQ processing number, [0270] and [0274] and [0276] and [0262] figure 18C)

	Jeon however fails to disclose a first block of N bits, where N is equal to the number of UEs in the semi-statically defined group of UEs, each bit used to indicate if a UE associated with the bit is dynamically selected to receive HARQ acknowledgement feedback and a second block of M groups of bits. Jeon however discloses of group-common DCIs comprising one or more wireless device identifiers and that a group-common DCI depend on at least a number of wireless devices transmitting at least one TB during one or more TTIs among wireless devices configured with a same RNTI ([0274] and [0273]) and fields in the DCI may be a bitmap field ([0262]) and of a plurality of DCI formats ([0264] and figure 18) and of enhancing resource utilization ([0271]). In a similar field of endeavor, Nam discloses a first block of N bits, where N is equal to the number of UEs in the semi-statically defined group of UEs, each bit used to indicate if a UE associated with the bit is dynamically selected to receive HARQ acknowledgement feedback (transmitting …the DCI in accordance with a RNTI and DCI for group scheduling may include active user set to indicate identity of scheduled UEs in the current DCI. This can be indicated via an X-bit bitmap, where a bit value 1 in a position x indicated that UE x (in relative UE ID) is scheduled by the current DCI; a bit value 0 indicated that the UE is not scheduled…In one example, when X=8 (Examiner correlating to N), and 8-bit bitmap state of [10011000] indicates that UE (in relative UE ID) 1, 4, 5 are scheduled, [0052]-[0054] and [0140]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of identifying UEs in a DCI intended for a group via an X-bit bitmap (correlating to a first block of N bits), wherein the DCI is in accordance with a RNTI as disclosed by Nam into the method for HARQ feedback comprising a group common DCI consisting of wireless device identifiers among wireless devices configured with a same RNTI and associated HARQ processes bitmaps as disclosed by Jeon in order to improve the method and provide flexibility in DCI formats for HARQ feedbacks and to enhance a resource utilization. It would further be obvious to have a second block of M group of bits (correlating to HARQ processes bitmaps) associated with the bitmap of identified UEs in a group common DCI in order to properly convey feedback information and to adhere to DCI formatting of when an X-bit bitmap identifying UEs is implemented.
	
Regarding claim 3, 19, Jeon discloses wherein the HARQ acknowledgement feedback in the second block of M groups of bits comprise transmission block (TB) level feedback (The DCI indicate HARQ feedback corresponding to one or more uplink transmissions (e.g., one or more TBs corresponding to one or more uplink transmission), [0229] and [0258]-[0260] and [0263] and [0273])
Regarding claim 4, 20, Jeon discloses transmitting higher layer configuration information to UEs in the group of UEs that comprises one or more of: a group common radio network temporary identifier (RNTI) associated with the group of UEs; a logical index indicator for the UE to determine a bit position in the group common DCI format, the bit indicates whether the UE is dynamically selected to receive HARQ acknowledgement feedback; and a size for the codebook to be used in the DCI format (The plurality of wireless device may be configured with the same first RNTI used for transmission of the DCI and a base station assign a RNTI for a wireless device along with GF configuration parameters in the RRC signaling, [0228]-[0229] and [0238]-[0239] and [0258]-[0260] and [0266]-[0267] and [0264] and [0272] and [0274])
Regarding claim 6, 22, Jeon discloses wherein transmitting HARQ acknowledgement feedback using the group common DCI format comprises transmitting the DCI format having a cyclic redundancy check (CRC) that is scrambled by a radio network temporary identifier (RNTI) associated with the semi-statically defined group of UEs (CRC scrambled by the wireless device’s RNTI and RNTI be used to scramble the group-common DCI at a base station, [0252] and [0274]-[0276] and [0280]).
Regarding claim 8, 25, Jeon discloses wherein a size of the M groups of bits is the same for each of the M groups based on the a number of HARQ processes (each wireless device have M HARQ processes and a value of the bitmap may be associated with a HARQ processing number, [0268]-[0270] and [0274] and [0276] and [0262] and [0264] and figure 18c).
Regarding claim 9 Jeon discloses wherein the size of each of the M groups of bits is determined by a number of HARQ processes configured by a higher layer per UE for uplink transmission in an active bandwidth part (BWP)(The base station may determine the one of the plurality of a DCI format/sizes based on one or more criteria. The one or more criteria comprise the number of the plurality of HARQ feedbacks included in the DCI and the mapping between a HARQ feedback and a corresponding wireless device and/or a TB in a plurality of TBs transmitted by a wireless device be based on a rule and/or indicated by RRC messages and the RRC signaling for GF radio resource configuration may comprise one or more parameters indicating at least HARQ related parameters, [0264] and [0229] and [0236] and [0239] and [0260] and [0272] and [0165]).
Regarding claim 23, Jeon discloses descrambling the received DCI format using the RNTI associated with the group of UEs (CRC scrambled by the wireless device’s RNTI and RNTI be used to scramble the group-common DCI at a base station, [0252] and [0274]-[0276] and [0280]).

Claim 2, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Jeon et al. (US 2020/0053779), hereinafter referred to as Jeon, Nam, and Jeon (779)

Regarding claim 2, 18, Jeon and Nam fails to disclose wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI). However in a similar field of endeavor, Jeon (779) discloses wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI) in relation to at least one configured grant transmission by at least one UE in the subset of UEs (Downlink Feedback Information (DFI) may be sent (e.g., using DCI) and may include HARQ feedback grant transmissions. The wireless device may perform transmission/retransmission using configured grant according to DFI comprising HARQ feedback, [0255]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including HARQ feedback in a DFI sent using DCI as disclosed by Jeon (779) into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and flexibly indicate when a device may perform transmissions via information within a DCI. 

Claim 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Lin (US 2019/0306700).
Regarding claim 5, 21, Jeon and Nam fails to disclose transmitting configuration of a search space and a corresponding CORESET for monitoring PDCCH. Jeon however discloses a wireless device may monitor a common search space to detect the DCI corresponding to the RNTI ([0229] and [0260]-[0261]). In a similar field of endeavor, Lin discloses transmitting higher layer configuration information to UEs in the group of UEs that comprises: configuration of a search space set and a corresponding control resource set (CORESET) for monitoring physical downlink control channel (PDCCH) candidates for the group common DCI format comprising the codebook of the semi-statically configured size (a UE may be provided a configuration for a control resource set by a higher layer parameter rach-coreset-configuration and/or a configuration for a search space by a higher layer ra-SearchSpace and a UE is configured to monitor PDCCH in a search space…the UE may be configured with one or more of the following by the higher layer parameter search-space-config: an indication that the search space set is a common search space set…an indication by a higher layer parameter RNTI-monitoring to monitor PDCCH…,a number of PDCCH candidates, [0081] and [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept transmitting higher layer configuration information for configuration of a search space  and CORESET for monitoring PDCCH as disclosed by Lin into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and to provide the proper parameters for monitoring a search space for DCI.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Talarico et al. (US 2019/0159256).
Regarding claim 30, Jeon and Nam fails to disclose determining a CWS adjustment. However in a similar field of endeavor, Talarico discloses wherein the UE uses the HARQ acknowledgement feedback for determining a contention window size (CWS) adjustment for category 4 listen before talk (CAT-4 LBT) channel access procedure for operation in a cell with shared spectrum access (the HARQ-ACK value(s) received in the earliest AUL-DFI…is used for adjusting the CWS and the CWS is adapted based on the HARQ-ACK feedback and can be increased to the next higher value if a Category 4 LBT UL transmission is initiated at least N subframes after the start of a previous Category 4 LBT UL transmission, [0066] and [0007] and [0043]-[0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept adjusting CWS for Cat-4 LBT based upon HARQ-ACK feedback as disclosed by Talarico into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and to use HARQ feedback to determine such parameters as CWS for proper operation and communications within a system. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Zhang et al. (US 2019/0246391). 
Regarding claim 31, Jeon and Nam fails to disclose wherein the UE determines that a HARQ feedback for each HARQ process is valid when the feedback has been received on a PDCCH after a configurable minimum DFI delay. However in a similar field of endeavor, Zhang discloses wherein the UE determines that a HARQ feedback for each HARQ process is valid when the feedback has been received on a physical downlink control channel (PDCCH) after a configurable minimum downlink feedback information (DFI) delay from the end of a (re)transmission of a corresponding transmission block (TB) on a physical uplink shared channel (PUSCH) and the UE disregards the HARQ feedback otherwise (The UE monitors for the AUL-DFI/DCI feedback after the minimum processing time 930 (correlating to minimum DFI delay) for its last AUL transmission and monitoring, by the UE, for feedback based at least in part a minimum PUSCH processing timeline, [0109]-[0111] and [0010] and [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of monitoring for DFI/DCI feedback after a minimum processing time from its last AUL transmission as disclosed by Zhang into the method for HARQ feedback comprising a group common DCI as disclosed by Jeon and Nam in order to improve the system and to provide the proper parameters for monitoring for HARQ feedback, in which feedback received before the minimum processing time would be invalid or disregarded to adhere to the condition for DFI/DCI feedback after a minimum processing time. 

Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Nam, in further view of Sun et al. (US 2018/0014298). 
Regarding claim 33, 34, Jeon and Nam fails to disclose zero-padding bits are added to the HARQ acknowledgement feedback. Jeon however discloses the base station may append one or more padding bits (e.g., zero padding) to the group-common DCI ([0274]). In a similar field of endeavor, Sun discloses zero padding are added to the HARQ acknowledgement feedback when a number of bits in the second block of M groups of bits is less than a number of bits allocated for the HARQ acknowledgement feedback in the second block of M groups of bits (the bitmap may have a total length of three or may include the three entries followed by zero padding bits to fill up the fixed bitmap length and (e.g., 9 bits) , [0091] and [0092]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of inserting zero padding bits to fill up the fixed bitmap length (correlating to a number of bits allocated) as disclosed by Sun into the method for HARQ feedback comprising HARQ bitmaps and zero padding as disclosed by Jeon and Nam in order to improve the system and flexibly have the DCI keep the same semi-statically configured size, such as via zero padding HARQ bitmaps (correlating to second block of M groups of bits) to fill up to a fixed bitmap length (correlating to a number of bits allocated for the HARQ acknowledgement feedback). 

Allowable Subject Matter
Claims 10-15 and 26-29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant submits that Jeon fails to disclose “transmitting hybrid automatic repeat request (HARQ) acknowledgment feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs)” and that Jeon is transmitting HARQ feedback to all of N UEs and not a dynamically selected subset of the entire group (remarks page 10) and that Jeon fails to disclose “where M is equal to the number of UEs dynamically selected to receive HARQ acknowledgment feedback” (remarks page 18 and 17). Examiner however respectfully disagrees, and as clarified above, Jeon discloses a size of group-common DCI depend on at least statistics of a number of wireless devices transmitting at least one TB during one or more TTIs among wireless devices configured with a same RNTI  and group common DCIs may comprise one or more wireless device identifiers, and a union of one or more wireless devices identifiers may correspond to one or more wireless devices that transmit at least one TB via GF radio resources and wait for at least one HARQ feedback ([0273]-[0274]) and transmit HARQ feedbacks to K wireless devices, wherein each wireless device may have M HARQ processes ([0271]). Examiner thus correlates this to “transmitting hybrid automatic repeat request (HARQ) acknowledgment feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs)” and “where M is equal to the number of UEs dynamically selected to receive HARQ acknowledgment feedback”.
Applicant further submits that Examiner has not met the burden of a prima facie case of obviousness with regard to the combination of Jeon and Nam (remarks page 14). Examiner however respectfully disagrees as Jeon discloses of group-common DCIs comprising one or more wireless device identifiers and that a group-common DCI depend on at least a number of wireless devices transmitting at least one TB during one or more TTIs among wireless devices configured with a same RNTI ([0274] and [0273]) and fields in the DCI may be a bitmap field ([0262]) and of a plurality of DCI formats ([0264] and figure 18) and of enhancing resource utilization ([0271]) and Nam discloses of a similar concept of transmitting DCI in accordance with a RNTI, indicating reception of scheduled UEs ([0052]-[0054]) and DCI for group scheduling via the use of a bitmap ([0140]). Thus Jeon discloses the motivation of having a plurality of DCI formats in which may enhance resource utilization and of a group common DCI with respects to RNTI and Nam discloses the similar concept of group common DCI with respects to RNTI in which uses a DCI format of UEs identified via a bitmap. Thus as stated above, 
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of identifying UEs in a DCI intended for a group via an X-bit bitmap, wherein the DCI is in accordance with a RNTI as disclosed by Nam into the method for HARQ feedback comprising a group common DCI consisting of wireless device identifiers among wireless devices configured with a same RNTI and associated HARQ processes bitmaps as disclosed by Jeon in order to improve the method and provide flexibility in DCI formats for HARQ feedbacks and to enhance a resource utilization.

4.	Examiner thus believes that the combination of Jeon and Nam to disclose the subject matter of the independent claims. In essence, Examiner relies upon Jeon to disclose the concept of transmitting a group common DCI in which comprises a subset of wireless device identifiers and corresponding HARQ bitmaps in which a plurality of DCI formats may be used and relies upon Nam to disclose the well known concept of having such group common DCI having a format in which identifies wireless device via UE bitmaps. 



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	Zhang et al. (US 2017/0359849) disclosing scheduling indication can include a bitmap indicating one or more UEs that are scheduled to receive communication from access point or identifiers of one or more UEs ([0064])
3.	Bucknell et al. (US 2012/0243462) disclosing the packet are identified with the UE identifier or using the bitmap approach ([0115]).
4.	Chen (US 2013/0039272) disclosing UE IDs or a bitmap in the TB header indicates whether or not the corresponding data exists in this TB ([0035])
5.	Callard et al (US 2011/0310814) disclosing explicit indication can be in the form of a bitmap, UE id or some other method ([0043]) 
6.	Byun et al. (US 2018/0310280) disclosing a UE-ID in a group is expressed by using a bitmap format ([0136])


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473